 



Exhibit 10.2
COLLATERALIZED BOND SURETY PROGRAM
REGISTERED PLEDGE AND MASTER SECURITY AGREEMENT
     THIS AGREEMENT (“Master Agreement”), made and entered into by and between
Travelers Casualty and Surety Company of America acting on its own behalf and as
Agent on behalf of its parents, subsidiaries and affiliates (the “Secured
Party”) and Pledgor, as identified below, on its own behalf and as Agent on
behalf of any affiliate or other entity which is a party to the Indemnity
Agreements defined below (“Pledgor”). This Master Agreement shall be effective
as of the date executed by the Pledgor as evidenced by the signature below,
subject to the acceptance by Secured Party.
WITNESSETH:
     WHEREAS, Pledgor desires Secured Party to issue an instrument or
instruments of suretyship, undertakings or guarantees (“Bonds”);
     WHEREAS, Secured Party desires to be adequately secured with respect to
Pledgor’s obligations to Secured Party;
     WHEREAS, to induce Secured Party to issue such Bonds, Pledgor has agreed,
at Secured Party’s request, to make and enter into this Master Agreement;
     WHEREAS, Pledgor has executed or will execute General Agreements of
Indemnity and for Security; General Contracts of Indemnity; or Applications for
Bonds (“Indemnity Agreements”);
     WHEREAS, Pledgor has agreed to indemnify and hold harmless Secured Party
from any loss, cost or expense as a result of furnishing Bonds;
     NOW, THEREFORE, in consideration for inducing Secured Party to issue such
Bonds to and for the benefit of Pledgor, the receipt and sufficiency of which
are hereby acknowledged, Pledgor and Secured Party hereby agree as follows:
     1. Indemnity Agreements. Any and all Indemnity Agreements executed by
Pledgor and its affiliates or any other entity which is party to an Indemnity
Agreement executed by Pledgor are hereby incorporated into this Master Agreement
by reference.
     2. Pledge of Collateral. Pledgor does hereby pledge, hypothecate, assign,
transfer, set over, deliver and grant to Secured Party a security interest, at
any time or from time to time, in all of the Pledgor’s right, title and interest
in the shares of the Smith Barney Money Funds, Inc. Cash Portfolio (such
portfolio being referred to herein as the “Fund”) (which such right, title and
interest is simultaneously herewith being delivered to Secured Party via a
registered pledge, which is to be so noted on the books of the Fund by PFPC
Global Fund Services (the Fund’s transfer agent) as evidenced by the shares of
the Fund referenced on each Pledge Schedule executed, from time to time pursuant
to this Master Agreement (each Pledge Schedule shall be made a part hereof,
shall incorporate therein all of the terms, and conditions of this Master
Agreement and shall contain such additional terms and conditions as Pledgor and
Secured Party shall agree upon) together with any and all other securities, cash
or other property at any time and from time to time receivable or otherwise
distributed in respect of or in exchange for or redemption of or liquidation of
any or all of Pledgor’s interest in such Fund, and together with the proceeds
thereof and such other property, rights and assets as may be pledged from time
to time hereunder, (hereinafter said property being collectively referred to as
the “Collateral”), all as security for the payment and performance when due of
any and all duties, debts, liabilities and obligations of Pledgor

-1-



--------------------------------------------------------------------------------



 



(either directly, as maker, or indirectly, as guarantor, surety, endorser or
otherwise) to Secured Party, whether now or hereafter existing, howsoever
arising or incurred or evidenced including specifically, but without limitation,
the “Obligations” defined in the Indemnity Agreements and Bonds (hereinafter
collectively called the “Obligations”) and the obligations and liabilities
created herein, including the reimbursement of expenses as described in
Section 13 hereof.
     3. Holding of Collateral and Rights. Pledgor acknowledges and agrees that
Secured Party shall hold the Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto
forever, subject, however, to return of the Collateral (or such portion thereof
as may be existing from time to time hereafter after giving effect to the terms
hereof) by Secured Party to Pledgor upon (a) payment in full of all outstanding
Obligations and (b) termination of all Obligations of Pledgor (past, present or
future) evidenced by releases of all liabilities under or pursuant to the Bonds
satisfactory to Secured Party.
     4. Additions to Collateral. Pledgor further acknowledges and agrees that,
at any time or from time to time hereafter, should the market value or
marketability of said Collateral, as determined by Secured Party, be reduced or
impaired by an aggregate amount deemed material by Secured Party, or should the
value of the Collateral be reduced by any redemption or series of redemptions to
pay outstanding Obligations or to reimburse the Secured Party as required or
permitted under or pursuant to the Bonds, then, at the option of Secured Party,
the Secured Party may require that Pledgor pledge additional mutual fund shares
or like property or other liquid assets to Secured Party in order to replenish
or replace such loss in market value or marketability or decrease in value due
to redemption and, in such event, within 30 days after Pledgor’s receipt of
notice of such request, Pledgor shall deliver such additional Collateral to
Secured Party in form acceptable to Secured Party together with such documents,
instruments and agreements as Secured Party may request in connection therewith
to evidence, effect and perfect such pledge.
     Pledgor may, at any time, and for any reason, pledge and deliver additional
Collateral to Secured Party together with all documents, instruments and
agreements necessary to evidence, effect and perfect such pledge.
     5. Representations and Warranties. In order to induce Secured Party to
accept this Master Agreement, Pledgor hereby represents and warrants to Secured
Party with respect to this Master Agreement and each Pledge Schedule executed
hereunder:
     (1) that Pledgor has the complete and unconditional authority to pledge the
Collateral, holds (or will hold on date of pledge thereof) the Collateral free
and clear of any and all liens, charges, encumbrances and security interests
thereon (other than in favor of Secured Party), has (or will have on the date of
pledge thereof) good right, title and legal authority to pledge the Collateral
in the manner contemplated herein and that the execution and performance of this
Master Agreement and each Pledge Schedule constitutes authorized, legal, valid
and binding acts of Pledgor enforceable in accordance with their respective
terms as evidenced (should Secured Party so request) by a certificate of
incumbency for the individual executing this Master Agreement or any Pledge
Schedule; and
     (2) that no authorization, approval, or other action by, and no notice to
or filing with, any governmental authority or regulatory body having
jurisdiction over the assets, affairs or business of Pledgor is required either
     (i) for the pledge by Pledgor, of the Collateral pursuant to this Master
Agreement or any Pledge Schedule or for the execution, delivery or performance
of this Master Agreement or any Pledge Schedule by Pledgor, or

-2-



--------------------------------------------------------------------------------



 



     (ii) for the exercise by Secured Party of the voting or other rights
provided for in this Master Agreement or the remedies in respect of the
Collateral pursuant to this Master Agreement.
     6. Further Assurances. Pledgor agrees that at any time and from time to
time, at the expense of Pledgor, Pledgor will promptly execute and deliver all
further instruments and documents, and take all further action that Secured
Party may reasonably request, in order to perfect and protect the security
interest granted or purported to be granted hereby or to enable Secured Party to
exercise and enforce its rights, powers and remedies hereunder with respect to
any Collateral.
     7. Name in Which Collateral Held. Pledgor further acknowledges and agrees
that Secured Party upon taking possession of the Collateral, may hold any of the
Collateral in its own name, endorsed, registered or assigned in blank or in the
name of any nominee or nominees.
     8. Voting Rights; Dividends; Etc.
     (a) So long as no Event of Default (as defined in Section 11 hereof) shall
have occurred and be continuing:
          (i) Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not prohibited by the terms of this Master Agreement; provided, however,
that following request therefor by Secured Party, Pledgor shall not exercise or,
as the case may be, shall not refrain from exercising any such right if such
action or failure to act would have a material adverse effect on the value of
the Collateral or any part thereof; and, provided further, that Pledgor shall
give Secured Party at least ten days’ written notice of the manner in which it
intends to exercise or fail to exercise any such right.
          (ii) Secured Party shall execute and deliver (or cause to be executed
and delivered) to Pledgor all such proxies and other instruments as Pledgor may
reasonably request for the purpose of enabling Pledgor to exercise the voting
and other rights which it is entitled to exercise pursuant to clause (i) above.
          (iii) Pledgor shall be credited with any cash dividends, interest or
any other distribution of property paid, payable or otherwise distributed in
cash in respect of the Collateral other than by way of redemption or liquidation
of such Collateral.
     (b) Upon the occurrence and during the continuance of an Event of Default:
          (i) All rights of Pledgor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to Section 8(a)
hereof shall cease, and all such rights shall thereupon become vested in Secured
Party who shall thereupon have the sole right to exercise such voting and other
consensual rights; provided, however, Pledgor shall continue to have the rights
to exercise such voting and other consensual rights notwithstanding the
occurrence and continuance of an Event of Default until Secured Party delivers a
notice to Pledgor of its intention to exercise such voting and other consensual
rights.
          (ii) All rights of Pledgor to receive credit for cash dividends,
interest, or other distributions in cash pursuant to Section 8(a) hereof shall
cease and all rights to dividends, interest and other distributions shall
thereupon be vested in Secured Party, who shall thereupon have the sole right to
receive and hold as Collateral such dividends, interest and other distributions,
or to direct that all such dividends, interest and other distributions shall be
reinvested in additional shares of the Fund, all of which shall become
additional Collateral. All dividends, interest and other distributions which are
received by Pledgor contrary to these provisions shall be received in trust for
the benefit of Secured Party, shall be segregated from other property or funds
of Pledgor and shall be forthwith delivered to Secured Party as Collateral in
the same form as so received (with any necessary endorsement or registrations on
the books of the Fund’s transfer agent).

-3-



--------------------------------------------------------------------------------



 



     9. Secured Party Appointed Attorney-in-Fact. Pledgor hereby irrevocably
appoints Secured Party as Pledgor’s attorney-in-fact upon and as of the
happening of an Event of Default, with full authority in the place and stead of
Pledgor and in the name of Pledgor or otherwise, from time to time in Secured
Party’s discretion, to take any action and to execute any instrument which
Secured Party may deem reasonably necessary or advisable to accomplish the
purposes of this Master Agreement, including, without limitation, to receive,
endorse and collect all instruments made payable to Pledgor representing any
dividend or interest payment or other distribution in respect of the Collateral
or any part thereof and to give full discharge for the same, when and to the
extent permitted by this Master Agreement.
     10. Secured Party May Perform. If Pledgor fails to perform any agreement,
obligation or responsibility contained herein, Secured Party may itself perform,
or cause performance of, such agreement, obligation or responsibility, and the
expenses of Secured Party incurred in connection therewith shall be payable by
Pledgor under Section 13 hereof.
     11. Events of Default. The following shall constitute “Events of Default”
hereunder:
          (a) Any default under any Bonds or any default under any Indemnity
Agreements;
          (b) Pledgor assigns, attempts to encumber, subjects to further pledge
or security interest, sells, transfers or otherwise disposes of any of the
Collateral without the prior written consent of Secured Party;
          (c) Pledgor fails to respond to any demand by Secured Party or to
reimburse Secured Party pursuant to the terms of any Indemnity Agreements or
Bonds for amounts paid out by Secured Party on behalf of Pledgor;
          (d) Pledgor fails to perform any covenant or agreement set forth
herein, or in any document, instrument or agreement evidencing, securing,
guaranteeing or pertaining to any of the Obligations, including the Bonds;
          (e) Any default occurs, and is not cured within any applicable cure or
grace period, with respect to any document, instrument or agreement evidencing,
securing, guaranteeing or pertaining to any of the Obligations, including the
Bonds, whether or not due to any default by Pledgor;
          (f) Any representation or warranty made by Pledgor in this Agreement
is false or misleading in any material respect;
          (g) A receiver, liquidator, custodian or trustee of Pledgor, or of all
or any of the property of Pledgor, is appointed by court order and such order
remains in effect for more than thirty (30) days; or an order for relief is
entered with respect to Pledgor or Pledgor is adjudicated a bankrupt or
insolvent, or any of the property of Pledgor is sequestered by court order and
such order remains in effect for more than thirty (30) days; or a petition is
filed against Pledgor under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation law of any
jurisdiction, whether now or hereafter in effect, and is not dismissed within
thirty (30) days after such filing;
          (h) Pledgor files a petition in voluntary bankruptcy or seeking relief
under any provision of any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law of any jurisdiction,
whether now or hereafter in effect, or consents to the filing of any petition
against it under any such law; or
          (i) Pledgor makes an assignment for the benefit of its creditors, or
admits in writing its inability, or fails, to pay its debts generally as they
become due, or consents to the appointment of a receiver, liquidator or trustee
of the Pledgor, or of all or any part of the property of Pledgor.
     12. Remedies. If any Event of Default shall have occurred and be
continuing:
          (a) Secured Party may exercise (in compliance with all applicable
securities laws) in respect of the Collateral, in addition to other rights and
remedies provided for herein or otherwise available to it, all the rights and
remedies of a secured party on default under the Uniform Commercial Code in
effect in the State of New York at that time, and Secured Party may also,
without notice except as specified below,

-4-



--------------------------------------------------------------------------------



 



sell the Collateral or any part thereof by redemption of all or any number of
the shares of the Fund. To the extent such redemption is deemed a sale with
respect to which notice shall be required by law, Secured Party shall give
Pledgor at least five days’ notice of the time after which any private sale is
to be made, which Pledgor agrees shall constitute reasonable notification.
Secured Party shall not be obligated to make any sale of Collateral regardless
of notice of sale having been given. Pledgor agrees that any redemption of the
shares by Secured Party shall be deemed to be a commercially reasonable sale
under the New York Uniform Commercial Code. As an alternative to exercising the
power of sale and redemption herein conferred upon it, Secured Party may proceed
by a suit or suits at law or in equity to foreclose the security interest
granted under this Agreement and to sell or redeem the Collateral, or any
portion thereof, pursuant to a judgment or decree of a court or courts of
competent jurisdiction.
          (b) Any cash held by Secured Party as Collateral and all cash proceeds
and any income or interest from said cash proceeds received by Secured Party in
respect of any sale of, collection from, redemption of or other realization upon
or any part of the Collateral following the occurrence of an Event of Default
may, in the discretion of Secured Party, be held by Secured Party as collateral
for, and then and/or at any time thereafter applied against, all or any part of
the Obligations, in such order of application as Secured Party shall select.
          (c) Any surplus of such cash or cash proceeds held by Secured Party
and remaining after payment in full of all outstanding Obligations and the
termination of all Obligations of the Secured Party (past, present or future)
under or pursuant to the Bonds evidenced by releases of all liabilities under or
pursuant to Bonds satisfactory to Secured Party, shall be paid over to Pledgor
or to whomsoever may be lawfully entitled to receive such surplus.
     13. Expenses. Pledgor will upon demand pay to Secured Party the amount of
any and all reasonable expenses, including the reasonable fees and expenses of
its counsel and of any experts and agents, which Secured Party may incur in
connection with (1) the administration of this Agreement, (2) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral, (3) the exercise or enforcement of any of the rights of
Secured Party hereunder, or (4) the failure by Pledgor to perform or observe any
of the provisions hereof.
     14. Security Interest Absolute. All rights of Secured Party hereunder, the
security interest granted to Secured Party hereunder, and all obligations of
Pledgor hereunder, shall be absolute and unconditional irrespective of any of
the following circumstances, acts, events, or occurrences, and Pledgor expressly
consents to the occurrence of any of such events and waives any defense arising
therefrom:
          (a) any lack of validity or enforceability of the Bonds or any other
agreement or instrument relating thereto;
          (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Bonds any other agreement or
instrument relating thereto;
          (c) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Pledgor in respect of the Obligations or in
respect of this Master Agreement.
     15. Amendments, Etc. No amendment or waiver of any provision of this Master
Agreement nor consent to any departure by Pledgor herefrom shall in any event be
effective unless the same shall be in writing and signed by Secured Party and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.
     16. No Waiver, Cumulative Remedies. No failure on the part of Secured Party
to exercise, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy by Secured Party preclude any

-5-



--------------------------------------------------------------------------------



 



other or further exercise thereof or the exercise of any other right, power or
remedy. All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law.
     17. Severability. If any provision of any of this Master Agreement or the
application thereof to any party hereto or circumstances shall be invalid or
unenforceable to any extent, the remainder of this Master Agreement and the
application of such provisions to any other party thereto or circumstances shall
not be affected thereby and shall be enforced to the greatest extent permitted
by law.
     18. Interpretation. No provision of this Master Agreement shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party having
or being deemed to have structured or dictated such provision.
     19. Jurisdiction. Pledgor agrees that any legal action or proceeding with
respect to this Master Agreement may be brought in the state or federal courts
of the State of New York, all as Secured Party may elect. By execution of this
Master Agreement, Pledgor hereby submits to each such jurisdiction, hereby
expressly waiving whatever rights may correspond to it by reason of its present
or future domicile. Nothing herein shall affect the right of Secured Party to
commence legal proceedings or otherwise proceed against Pledgor in any other
jurisdiction or to serve process in any manner permitted or required by law. In
furtherance of the foregoing, Pledgor hereby appoints the Secretary of State of
the State of New York as its agent for service of process.
     20. Acceptance. This Master Agreement shall not become effective unless and
until delivered to Secured Party at its principal office in Hartford,
Connecticut, and accepted in writing by Secured Party thereafter at such office
as evidenced by its execution hereof (notice of which delivery and acceptance
are hereby waived by Pledgor).
     21. Governing Law. This Master Agreement shall be governed by and construed
in accordance with the laws of the State of New York and shall inure to the
benefit of and be binding upon the successors and assigns of the parties hereto.
     22. Notices. All notices, requests and demands to or upon the respective
parties hereto shall be deemed to have been given or made when personally
delivered or deposited in the mail, registered or certified mail, postage
prepaid, addressed as follows or to such other address as may be designated
hereafter in writing by the respective parties hereto:

     
Pledgor: (Name and Address)
  Secured Party:
Apollo Group, Inc.
  Travelers Casualty and Surety Company of America
4025 S. Riverpoint Parkway
  One Tower Square, Bond — 2SHS2
Phoenix, AZ 85040
  Hartford, CT 06183
 
   
Taxpayer ID# 86-0419443
  Collateral Processing, National Resources
 
  H.O. Bond, 2SHS2
Attn: P. Robert Moya, Senior VP and Secretary
  Taxpayer ID# 06-0907370

-6-



--------------------------------------------------------------------------------



 



     Except in cases where it is expressly provided herein or by applicable law
that such notice, demand or request is not effective until received by the party
to whom it is addressed.
     IN WITNESS WHEREOF, I hereby execute this agreement on behalf of Pledgor as
of the date set forth below.

                     
Signed:
  /s/ Brian E. Mueller       Signed:   /s/ P. Robert Moya    
 
                   
 
  Apollo Group, Inc.           Apollo Group, Inc.      
By:
  Brian E. Mueller, President       By:   P. Robert Moya, Senior Vice President
   
 
              and Secretary    

     I hereby certify that I am the duly elected and qualified (Assistant)
Secretary of the corporation (“Pledgor”) that entered into the foregoing
agreement (the “Master Agreement”) with Travelers; that the officer who executed
the Master Agreement on behalf of the Pledgor has been duly elected and
qualified as such officer; that the signature above is the genuine signature of
such officer, that the Master Agreement was duly executed and delivered by the
Pledgor; that its execution and delivery were properly authorized by the Board
of Directors of the Pledgor; and that the Master Agreement represents a valid
and binding obligation of the Pledgor.
     IN WITNESS WHEREOF, I have set my hand and the seal of this Corporation
this 14th day of February, 2008.

         
 
  /s/ P. Robert Moya    
 
       
 
       
 
  Secretary    

                 
SEAL
               
 
                ACCEPTED:       TRAVELERS CASUALTY AND SURETY COMPANY
OF AMERICA    
 
               
 
      By:   /s/ George W. Thompson    
 
               
 
      Title:   Sr. Vice President    
 
               
 
      Date:   February 25, 2008    
 
               

-7-